COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00415-CR


TRYSTON EARL LEWIS                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1431751D

                                      ----------

                        MEMORANDUM OPINION 1

                                      ----------

                                   I. Introduction

      Everman Police Officer William Morgan stopped Appellant Tryston Earl

Lewis for failure to properly signal a turn, leading to the discovery of a small,

clear baggy containing a white residue on the driver’s side floorboard. After the

trial court denied Appellant’s motion to suppress this evidence, Appellant pleaded


      1
       See Tex. R. App. P. 47.4.
guilty to possession of one gram or more but less than four grams of cocaine—a

third-degree felony—in exchange for two years’ confinement. See Tex. Health &

Safety Code Ann. § 481.115(c) (West 2017). In a single point, Appellant appeals

the denial of his motion to suppress, arguing that the officer lacked reasonable

suspicion to initiate the traffic stop. We affirm.

                     II. Factual and Procedural Background

      Officer William Morgan testified that he had been on duty—in uniform and

in a marked patrol vehicle—on October 9, 2015, for the 7 p.m. to 7 a.m. shift. At

8:17 p.m. that night, he was dispatched in response to a 911 call about a black

Chevy Tahoe with white rims that had been swerving from left to right. After he

identified a vehicle matching this description, Officer Morgan observed the

driver—later identified as Appellant—execute a left-hand turn without signaling

prior to making the turn. 2    Although Appellant did not immediately stop after

Officer Morgan activated his patrol car’s emergency overhead lights, eventually

he pulled over into a driveway.

      Shortly thereafter, Officer James Robinson and Sergeant Craig Spencer

arrived on the scene to assist Officer Morgan. He asked the two officers to check

Appellant’s car because Officer Morgan had observed Appellant “fumbling

around through the car” and “reaching around.” Officer Morgan explained at the

hearing that he did so for officer safety—he wanted them to make sure there

      2
       Officer Morgan later clarified that Appellant had turned on the turn signal,
but only after having already completed the turn.


                                           2
were no weapons. When the officers looked inside Appellant’s vehicle, they saw

a plastic bag with white residue sticking out of a Crown Royal bag in plain view

on the driver’s side floorboard.

      At the suppression hearing, Appellant’s counsel argued, among other

things, that Officer Morgan was not credible when he claimed to have seen

Appellant’s failure to signal the turn. The trial court found that Officer Morgan

had received a dispatch about a vehicle that was being driven in a reckless

manner, had located and followed the vehicle, and had stopped it after the

vehicle failed to signal its intent to turn. The trial court concluded that there was

a valid reason for the initial stop—failure to signal an intent to turn—and denied

the motion to suppress.

                                   III. Suppression

      At the suppression hearing and now on appeal, Appellant argues that

because Officer Morgan conceded that Appellant did initiate his signal indicator,

there was no evidence to support reasonable suspicion for the stop of his

vehicle. The State responds that Appellant ignores Officer Morgan’s testimony

that Appellant turned on his left-hand turn signal only after he completed his left-

hand turn and that Officer Morgan’s testimony was consistent that Appellant did

not signal his left-hand turn prior to making the turn.

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review.      Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).


                                          3
In reviewing the trial court’s decision, we do not engage in our own factual

review. Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v.

State, 118 S.W.3d 857, 861 (Tex. App.—Fort Worth 2003, no pet.). The trial

judge is the sole trier of fact and judge of the credibility of the witnesses and the

weight to be given their testimony. Wiede v. State, 214 S.W.3d 17, 24–25 (Tex.

Crim. App. 2007); State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000),

modified on other grounds by State v. Cullen, 195 S.W.3d 696 (Tex. Crim. App.

2006). Therefore, we give almost total deference to the trial court’s rulings on

(1) questions of historical fact, even if the trial court’s determination of those facts

was not based on an evaluation of credibility and demeanor, and (2) application-

of-law-to-fact questions that turn on an evaluation of credibility and demeanor.

Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d 101, 108–09 (Tex.

Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App.

2002). But when application-of-law-to-fact questions do not turn on the credibility

and demeanor of the witnesses, we review the trial court’s rulings on those

questions de novo. Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d
604, 607 (Tex. Crim. App. 2005); Johnson, 68 S.W.3d at 652–53.

      Stated another way, when reviewing the trial court’s ruling on a motion to

suppress, we must view the evidence in the light most favorable to the trial

court’s ruling. Wiede, 214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818

(Tex. Crim. App. 2006). When the trial court makes explicit fact findings, we

determine whether the evidence, when viewed in the light most favorable to the


                                           4
trial court’s ruling, supports those fact findings. Kelly, 204 S.W.3d at 818–19.

We then review the trial court’s legal ruling de novo unless its explicit fact

findings that are supported by the record are also dispositive of the legal ruling.

Id. at 818.

      An officer has probable cause to stop and arrest a driver if he observes the

driver commit a traffic offense. State v. Gray, 158 S.W.3d 465, 469–70 (Tex.

Crim. App. 2005); State v. Ballman, 157 S.W.3d 65, 70 (Tex. App.—Fort Worth

2004, pet. ref’d). The failure to signal a turn sufficiently in advance of executing

the turn is a traffic offense. Tex. Transp. Code Ann. § 545.104 (West 2011) (“An

operator intending to turn a vehicle right or left shall signal continuously for not

less than the last 100 feet of movement of the vehicle before the turn.”). Thus,

the State argues, because Officer Morgan observed Appellant commit the traffic

offense of failing to signal a left-hand turn, Officer Morgan could lawfully stop and

arrest or detain Appellant. See id.; see also id. § 543.001 (West 2011); State v.

Elias, 339 S.W.3d 667, 675 (Tex. Crim. App. 2011); Tucker v. State, 183 S.W.3d
501, 507 (Tex. App.—Fort Worth 2005, no pet.).

      The trial court—as the sole judge of the credibility of the witnesses and the

weight to be given their testimony—found Officer Morgan’s testimony credible

that Appellant did not signal his turn until he had already completed it. See

Wiede, 214 S.W.3d at 24–25. Unfortunately, the dashboard camera video from

Officer Morgan’s patrol car neither clarifies nor contradicts this testimony.

Because Officer Morgan was required to pass other vehicles before catching up


                                         5
to Appellant’s vehicle, it is unclear from the recording whether Appellant began

signaling his turn 100 feet in advance of making the turn or while making the turn.

Viewing the evidence in the light most favorable to the trial court’s ruling, we

conclude that the trial court did not err by denying the motion to suppress.

Accordingly, we overrule Appellant’s sole point.

                                 IV. Conclusion

      Having overruled Appellant’s sole point, we affirm the trial court’s

judgment.

                                                   /s/ Bonnie Sudderth

                                                   BONNIE SUDDERTH
                                                   CHIEF JUSTICE

PANEL: SUDDERTH, C.J.; PITTMAN and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 8, 2018




                                        6